 

Exhibit 10.4 

 



Execution Version

 



November 24, 2019

 

The Charles Schwab Corporation

211 Main Street

San Francisco, CA 94105

 

TD Ameritrade Holding Corporation

200 South 108th Avenue

Omaha, NE 68154

 

Dear Ladies and Gentlemen:



 

Reference is made to the Agreement and Plan of Merger (the “Merger Agreement”),
dated as of November 24, 2019, by and among TD Ameritrade Holding Corporation
(“TD Ameritrade”), The Charles Schwab Corporation (“Schwab”) and Americano
Acquisition Corp. The Toronto-Dominion Bank (“TD Bank”), TD Ameritrade and
Schwab hereby agree as follows:

 

1.  Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement in effect on the date
hereof.

 

2.  Closing. TD Ameritrade and Schwab each agree that they shall not consummate
the Merger unless and until the following conditions have been satisfied (or, to
the extent permitted by Applicable Law, waived by TD Bank):

 

(a)  TD Bank shall have received all necessary approvals from the Federal
Reserve Board for the acquisition of the shares of Parent Common Stock that are
to be issued to TD Bank in the Merger pursuant to the Merger Agreement, without
the imposition of any Burdensome Conditions (as defined below).

 

(b)  TD Bank shall have received from the Federal Reserve Board a determination
or, as determined by TD Bank in its sole discretion, other acceptable
confirmation, that the consummation of the Merger and the Transactions will not
result in TD Bank being deemed to “control” Schwab (as that term is interpreted
by the Federal Reserve Board under the BHC Act or HOLA) following consummation
of the Merger and the other transactions contemplated thereby (the “TD
Noncontrol Determination”).

 

(c)  To the extent required by the OCC, TD Bank shall have received the approval
of the OCC under 12 CFR Section 5.53 to enter into the amended and restated
Insured Deposit Account Agreement.

 

(d)  To the extent applicable, any waiting period or periods under the HSR Act
with respect to the issuance of Parent Common Stock to TD Bank and its
Affiliates shall have expired or been terminated.

 

(e)  No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition preventing the consummation
of the Merger or

 



2

any of the other transactions contemplated thereby (including the issuance of
Parent Common Stock and Parent Nonvoting Common Stock to TD Bank and its
Affiliates) shall be in effect, and no statute, rule or regulation shall have
been enacted, entered, promulgated or enforced by any Governmental Authority or
otherwise be in effect which prohibits or makes illegal consummation of the
Merger or any of the other transactions contemplated thereby (including the
issuance of Parent Common Stock and Parent Nonvoting Common Stock to TD Bank and
its Affiliates).

 

3.  Reasonable Best Efforts.

 

(a)  Prior to the termination of the Merger Agreement or the Closing, TD Bank
shall, and shall cause its Affiliates (which for purposes of this letter
agreement shall exclude TD Ameritrade and its Subsidiaries and controlled
Affiliates) to, use its reasonable best efforts to obtain the approvals set
forth in Section 2 and any other approvals it or its Affiliates are required to
obtain in connection with the Transactions (the approvals set forth in Section 2
and such other approvals collectively, the “Regulatory Approvals”). In
furtherance and not in limitation of the foregoing, in connection with obtaining
any of the Regulatory Approvals, TD Bank, its Affiliates and its Subsidiaries
shall not be required under any provision of this letter agreement to (i)
propose, negotiate, commit to or effect, by consent decree, hold separate orders
or otherwise, the sale, divesture, disposition, or license of any assets,
properties, products, rights, services or businesses of TD Bank, its
Subsidiaries or its Affiliates, or any interest therein, or agree to any other
structural or conduct remedy, (ii) otherwise take or commit to take any actions
that would limit TD Bank’s, its Subsidiaries or its Affiliates’ freedom of
action with respect to, or its or their ability to retain, any assets,
properties, products, rights, services or businesses of TD Bank, its
Subsidiaries or its Affiliates, or any interest or interests therein; (iii) take
any action that would result in (A) TD Bank being deemed to “control” Schwab as
that term is interpreted by the Federal Reserve Board under the BHC Act or HOLA
or (B) Schwab being deemed to be in “control” of any of the TD Subsidiary Banks
as that term is interpreted by the Federal Reserve Board under the BHC Act or
HOLA or (iv) agree to do any of the foregoing, in each case of clauses (i), (ii)
and (iv), if such action would reasonably be expected to have a material adverse
effect on TD Bank and its Subsidiaries, taken as a whole, in each case measured
on a scale relative to the size of TD Ameritrade and its Subsidiaries, taken as
a whole (any of the actions described in this proviso, other than proposing or
negotiating (but not committing to or effecting) the actions as set forth in
clause ‎(i) of this proviso, a “Burdensome Condition”); provided that this
sentence shall not apply with respect to the Noncontrol Determinations, which
shall be governed solely by Section 3(b) below. The parties shall keep each
other reasonably updated and apprised of the status and progress towards
obtaining the Regulatory Approvals.

 

(b)  TD Bank agrees to modify (i) its post-Merger voting rights and governance
arrangements as contemplated by the Merger Agreement and/or the Stockholders
Agreement and/or (ii) the terms of the IDA Amendment, in each case to the extent
necessary to obtain the TD Noncontrol Determination (provided that for this
purpose any “other acceptable confirmation” as used in that term must be
satisfactory to each of TD Bank and Schwab in its sole discretion) and to enable
Schwab to obtain from the Federal Reserve Board a determination in form and
substance reasonably satisfactory to Schwab or, as determined by Schwab in its
sole discretion, other acceptable confirmation, that the consummation of the
Merger and the other

 



3

Transactions will not result in Schwab being deemed to “control” any of the TD
Subsidiary Banks (as that term is interpreted by the Federal Reserve Board under
the BHC Act or HOLA) (the “Schwab Noncontrol Determination” and, together with
the TD Noncontrol Determination (but subject to the proviso above), the
“Noncontrol Determinations”), provided that TD Bank shall not be required to
take any action which would result in a loss of its ability to account for its
ownership of the shares of Parent Common Stock and Parent Nonvoting Common Stock
to be issued to it in the Merger on an equity accounting basis.

 

4.  Amendment or Waiver of Merger Agreement. TD Ameritrade and Schwab each
agrees that it will not, without the prior written consent of TD Bank (which may
be withheld in its sole discretion) amend, supplement, restate, waive or
otherwise modify any other provision of the Merger Agreement so as to (a) reduce
the Exchange Ratio, (b) change the form or amount of the Merger Consideration to
be received by TD Bank or its Affiliates (including the amount of Nonvoting
Common Stock to be received relative to the amount of Common Stock to be
received), (c) alter or change the form of the Certificate of Incorporation of
the Surviving Corporation attached as Exhibit A to the Merger Agreement, (d)
adversely affect the tax consequences to TD Bank with respect to the
consideration to be received in the Merger, or (e) affect any of the provisions
in Section 8.10 of the Merger Agreement relating to TD Bank.

 

5.  Transaction Litigation. Each of the parties hereto shall promptly notify the
other of any Transaction Litigation (which for purposes of this letter agreement
shall include any proceedings involving TD Bank or its Affiliates or
Representatives related to the Merger Agreement or any of the transactions
contemplated thereby, including the Merger) and shall keep the others informed
regarding any Transaction Litigation. Each of the parties hereto shall cooperate
with the other in the defense or settlement of any Transaction Litigation, and
shall give the other parties the opportunity to consult with it regarding the
defense or settlement of such Transaction Litigation and shall give the other
party’s advice due consideration with respect to such Transaction Litigation.

 

6.  Governing Law. This letter agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

7.  Jurisdiction and Exclusive Venue. Each of the parties hereto (a) irrevocably
and unconditionally consents and submits itself and its property in any action
or proceeding to the exclusive general jurisdiction of the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, only if the Delaware Court of Chancery declines to accept jurisdiction over
a particular matter, any federal court within the State of Delaware) in the
event any dispute arises out of this letter agreement or for recognition and
enforcement of any judgment in respect thereof, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that any actions or proceedings
arising in connection with this letter agreement shall be brought, tried and
determined only in the Delaware Court of Chancery (or, only if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware), (d) waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was

 



4

brought in an inconvenient court and agrees not to plead or claim the same and
(e) agrees that it shall not bring any action relating to this letter agreement
in any court other than the aforesaid courts.

 

8.  Specific Performance. The parties acknowledge and agree that irreparable
harm would occur and that the parties would not have any adequate remedy at law
(i) for any breach of the provisions of this letter agreement or (ii) in the
event that any of the provisions of this letter agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
letter agreement and to specifically enforce the terms and provisions of this
letter agreement, without proof of actual damages, and each party further agrees
to waive any requirement for the securing or posting of any bond in connection
with such remedy. The parties further agree that (x) by seeking the remedies
provided for in this Section 7, a party shall not in any respect waive its right
to seek any other form of relief that may be available to a party under this
letter agreement, including monetary damages and (y) nothing contained in this
Section 7 shall require any party to institute any proceeding for (or limit any
party’s right to institute any proceeding for) specific performance under this
Section 7 before pursuing damages nor shall the commencement of any action
pursuant to this Section 7 or anything contained in this Section 7 to pursue any
other remedies under this letter agreement that may be available then or
thereafter.

 

9.  ToS Agreement. TD Ameritrade shall refrain from taking the actions specified
on Exhibit A with respect to the contract described therein.

 

10.  Miscellaneous. This letter agreement may be executed in multiple
counterparts, any one of which need not contain the signature of more than one
party, but all such counterparts taken together will constitute one and the same
instrument. This letter agreement constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof.

 

11.  No Limitation of Rights. Nothing in this letter agreement limits any of the
rights or obligations of Schwab or TD Bank under that certain Voting and Support
Agreement, dated as of the date hereof, between TD Bank and Schwab.

 

[Signature page follows.]

 







  Very truly yours,                 The Toronto-Dominion Bank                
By:  /s/ Riaz Ahmed     Name: Riaz Ahmed     Title: Group Head and Chief
Financial Officer  

  

 

 

Accepted and agreed to as of

the date set forth above.

     

The Charles Schwab Corporation

      By: /s/ Walter W. Bettinger II   Name: Walter W. Bettinger II   Title:
President and Chief Executive Officer         TD Ameritrade Holding Corporation
      By: /s/ Stephen J. Boyle   Name: Stephen J. Boyle   Title: Chief Executive
Officer  





 



 



 



 





EXHIBIT A

 

Pursuant to the Trading Platform Hosting and Services Agreement, by and among TD
Waterhouse Canada, Thinkorswimcanada, Inc., TD Ameritrade Holding Corporation,
Thinkorswim Group Inc. as in effect on the date of this Agreement (the “ToS
Agreement”), the Tos Agreement will automatically renew on the same terms and
conditions for an additional period of two years if a non-renewal notice is not
provided at least 90 days prior to the end of the term. With respect to the
first non-renewal period after the date of this Agreement, TD Ameritrade will
not provide (or allow any other TD Ameritrade party to provide) a non-renewal
notice under the ToS Agreement and accordingly the ToS Agreement will
automatically renew with the same terms and conditions for an additional two
year period.

 





